Citation Nr: 0938756	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to December 
1973.  He also served in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The record reflects that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge but that he subsequently 
cancelled the hearing request.

In a February 2007 substantive appeal (VA Form 9), the 
Veteran presented a claim of entitlement to service 
connection for fluid and pressure build-up in his ears .  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  


FINDING OF FACT

VA examinations show that the Veteran's right ear hearing 
loss was productive of no more than level I hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 4.85, 4.86 and 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in May 2005 and May 2006 correspondence of the 
information and evidence needed to substantiate and complete 
his claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided notice of the 
specific rating criteria for hearing loss in May 2008, and 
how effective dates are determined in May 2006 
correspondence.  The claim was readjudicated in July 2008.  
Thus, any timing error was cured and rendered 
nonpredjudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjuciation of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the education of his claim and 
did in fact participate.  See Washington v Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of the appeal.          

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right ear hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2009).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2009).

Because the  Veteran's impaired hearing is service connected 
in only one ear, the extent of impairment due to the 
nonservice-connected ear may not be considered in the 
evaluation (absent total bilateral deafness).  38 C.F.R. § 
4.14; Boyer v. West, 11 Vet. App. 477 (1998).  If impaired 
hearing is service connected in only one ear, the non-service 
connected ear is assigned a designation of level I.  38 
C.F.R. § 4.85(f).

Service connection for right ear hearing loss was awarded in 
March 1977.  The Veteran's right ear defective hearing has 
been rated as noncompensable since.

The Veteran filed a claim for an increased rating for his 
right ear hearing loss in April 2005.  The Board notes that 
the Veteran failed to report for VA audiological examinations 
scheduled for September 2008 and March 2009.  He did, 
however, report to earlier VA examinations scheduled in 
conjunction with his appeal and therefore, the Board will 
proceed with the claim based on the evidence of record.  See 
38 C.F.R. § 3.655 (2009).
  
A June 2005 VA audiological examination report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz were 25, 25, 25, and 25, in the right 
ear, respectively.  The average puretone thresholds were 25 
decibels for the right ear.  The controlled speech 
discrimination test was 96 percent in the right ear.

The Veteran underwent a VA (QTC) audiological examination in 
June 2006.  The puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 45, 40, 35, and 50, in 
the right ear, respectively.  The average puretone threshold 
for the right ear was 42 decibels.  The controlled speech 
discrimination test was 100 percent in the right ear.  

The June 2005 and June 2006 VA audiological findings 
correspond to a level I hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under 
Table VII, a designation of level I hearing in the right ear 
and level I hearing in the left ear yields a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the June 2005 or the June 2006 
examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 
C.F.R. 
§ 4.86(a) and (b).

In sum, a compensable evaluation for the Veteran's service-
connected right ear hearing loss is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's hearing loss has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by 
the disability.  The Board has considered the Court's holding 
in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted. The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.

The Veteran reported at the June 2006 VA examination that he 
had difficulty in understanding spoken conversation.  The 
evidence does not, however, reflect that the Veteran's right 
ear hearing loss has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for a right ear 
hearing loss is denied.




____________________________________________
DEREK R. BROWN
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


